Citation Nr: 1535738	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-16 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss prior to April 4, 2012, rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for tinnitus, peripheral neuropathy of the right sciatic nerve, bilateral hearing loss, a scar of the right posterior thigh associated with a gunshot wound, but denied a higher rating than 50 percent for PTSD and service connection for a right ankle sprain.  The RO assigned 10 percent initial ratings for tinnitus and peripheral neuropathy of the right sciatic nerve while assigning initial noncompensable ratings for bilateral hearing loss and a scar of the right posterior thigh associated with a gunshot wound all with an effective date of June 12, 2008, back to the date of the receipt of the claims.

During the pendency of the appeal, an April 2012 rating decision increased the Veteran's rating for bilateral hearing loss to 10 percent effective April 4, 2012.

The April 2015, the Board denied the Veteran's claims of entitlement to an initial rating higher than 10 percent for tinnitus, an initial compensable rating for bilateral hearing loss prior to April 4, 2012, an initial compensable rating for a scar of the right posterior thigh associated with a gunshot wound, and service connection for a right ankle strain, to include as secondary to the gunshot wound of the right thigh.  The issues of entitlement to a rating higher than 50 percent for PTSD, an initial rating higher than 10 percent for peripheral neuropathy of the right sciatic nerve, and rating higher than 10 percent for bilateral hearing loss since April 4, 2012, were remanded for further consideration.  

The Veteran appealed that the Board's decision that determined that referral for an extraschedular rating for bilateral hearing loss prior to April 4, 2012 was not warranted to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the issue of referral for an extraschedular rating for bilateral hearing loss prior to April 4, 2012 for further action consistent with the terms of the JMR, mandating that the Board provide adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record.


FINDING OF FACT

The evidence does not present an exceptional or unusual disability picture that the available schedular ratings for the Veteran's bilateral hearing loss are inadequate


CONCLUSION OF LAW

The criteria for referral for extraschedular consideration of service-connected bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The October 2008 letter also provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In any event, the Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), lay statements and VA medical treatment records have been obtained and associated with the record.  The Veteran was afforded a VA examination.  The Board has determined that this examination was adequate because it was factually informed, medically competent and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2014).  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board has not been made aware of any outstanding evidence.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. Extraschedular Consideration

In rating a service-connected disability, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected bilateral hearing loss disability in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  Specifically, the Veteran's bilateral hearing loss disability is manifested by difficulty hearing conversations and communicating with others, as well as difficulty hearing other sound sources such as the television.  These symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, DC 6100.  Although the rating criteria applicable to hearing loss are not based on symptoms or functional impairment but rather on the numeric results of objective audiological testing, they are necessarily designed with a view toward compensating the former.  Specifically, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2014), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment-as is the case with hearing loss disabilities-the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The mere fact that they do not mention such symptoms or functional impairment, which are expected concomitants of hearing loss, cannot be a basis in and of itself for extraschedular referral.  Indeed, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  

As previously noted in the Board's April 2015 decision,  at the Veteran's April 2009 VA examination, reported puretone thresholds in the relevant frequencies were 10, 15, 10 and 40 decibels in the right ear with an average of 19 decibels, and 10, 15, 15, and 40 decibels in the left ear with an average of 20 decibels.  The examiner diagnosed the Veteran with bilateral mild sensorineural hearing loss. Speech recognition ability was measured at 96 percent in the both the right and left ear.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear. 38 C.F.R. § 4.85, Table VI. Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

The Board notes that the April 2009 VA examiner acknowledged that the Veteran's hearing loss limited his daily living activity of hearing especially in the presence of background noise.  He observed that this would negatively impact the Veteran's ability to perform physical and sedentary activities of daily living where verbal communication was required, especially in noisy environments.  The examiner, however, noted that the Veteran was a postal mail carrier for 32 years.  Additionally, the examiner did not indicate that the Veteran's bilateral ear hearing loss disability was unusual or exceptional.  Instead, the examiner described it as "mildly" functionally limiting.  The rating criteria under 38 C.F.R. §§ 4.85 already adequately contemplates any functional loss due to hearing impairment.

Additionally, a January 2009 VA audiology consult report noted that the Veteran's speech recognition scores were 88 percent in his right ear and 96 percent in his left ear.  However, there were no documented puretone threshold results.  The examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss and commented that he was not a candidate for hearing aids at that time.  A June 2011 VA audiology consult report indicated that the Veteran's hearing loss had progressively worsened and he was in need of hearing aids.  His speech recognition scores were 68 percent in the right ear and 100 percent in the left ear.  Again, there were no puretone threshold results documented.  Consequently, these examination results cannot be used to assess the acuity of the Veteran's bilateral hearing loss.

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  That circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  

In sum, prior to April 4, 2012, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Moreover, there are no symptoms or functional impairment associated with the Veteran's bilateral hearing loss disability left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.   In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19  (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, such factors have not been shown.  Therefore referral for extraschedular consideration is not warranted.  See id.  

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, referral for extraschedular consideration for bilateral hearing loss prior to April 4, 2012, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

ORDER

Referral for extraschedular consideration of service-connected bilateral hearing loss prior to April 4, 2012, is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


